Citation Nr: 1202034	
Decision Date: 01/19/12    Archive Date: 01/30/12

DOCKET NO.  06-03 809A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for spondylosis and degenerative disc disease of the cervical spine with radiculopathy, to include as secondary to a service-connected status-post right shoulder dislocation with a history of muscle spasm of the right pectoralis or as secondary to service-connected paracervical muscle spasms with limitation of motion of the cervical spine. 

2.  Entitlement to service connection for a lumbar spine disability, including spondylosis and degenerative disc disease with radiculopathy, to include as secondary to status-post right shoulder dislocation with a history of muscle spasm of the right pectoralis or as secondary to service-connected paracervical muscle spasms with limitation of motion of the cervical spine. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran had active military service from June 1963 to April 1966. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which denied the Veteran's claims for service connection for a cervical spine disability and a lumbar spine disability. 

The case was previously before the Board in March and November 2009, when it was remanded for examination of the Veteran and medical opinions.  The requested development has been completed.  


FINDINGS OF FACT

1.  Service treatment records do not contain any evidence of any cervical spine or lumbar spine disability during active service; the Veteran's neck and spine were normal on separation examination.  

2.  Service treatment records reveal that the Veteran injured his right shoulder when he incurred an anterior dislocation in August 1965.

3.  The Veteran's service-connected disabilities are:  residuals of a right shoulder dislocation with limitation of motion and right pectoralis muscle spasm at a 30 percent disability rating; and paracervical muscle spasm with limitation of motion associated with the right shoulder dislocation at a 30 percent disability rating

4.  The medical evidence of record reveals that the Veteran has current diagnoses of spondylosis and degenerative disc disease of both the cervical spine and the lumbar spine.  

5.  There is no credible evidence of record linking any current spondylosis and degenerative disc disease of cervical spine or spondylosis and degenerative disc disease of the lumbar spine to active service or to any service-connected disability.  

6.  The Veteran's service-connected disabilities do not result in any aggravation of the current spondylosis and degenerative disc disease of cervical spine or spondylosis and degenerative disc disease of the lumbar spine.


CONCLUSIONS OF LAW

1.  The criteria for service connection for spondylosis and degenerative disc disease of the cervical spine with radiculopathy have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2011).  

2.  The criteria for service connection for a lumbar spine disability, including spondylosis and degenerative disc disease with radiculopathy, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide. 38 U.S.C.A. § 5103(a).

The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).  

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the appellant pre-adjudication notice for his claims for service connection by a letter dated January 2005.  This notification substantially complied with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim, the relative duties of VA and the claimant to obtain evidence.  

He was provided additional notification in March 2009 which substantially complied with the requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006).  While this was after the initial adjudication of the Veteran's claims for service connection, the claims were subsequently readjudicated in Supplemental Statements of the Case (SSOCs) dated July 2009 and January 2011.  

VA has obtained service treatment records; VA treatment records; VA examination reports; assisted the appellant in obtaining evidence; and afforded him the opportunity to present testimony, statements and evidence.  All known and available records relevant to the issue on appeal have been obtained and associated with the appellant's claims file and he has not contended otherwise.

In any event, the appellant has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.) See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

Accordingly, the appellant is not prejudiced by a decision at this time.

II.  Service Connection

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  This is commonly referred to as "direct" service connection.  

When a chronic disease identity is established in service, then a showing of continuity after discharge is not required.  Continuity of symptomatology is required only where the condition noted during service (or in a presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b).  The nexus between service and the current disability can be satisfied by medical or lay evidence of continuity of symptomatology and medical evidence of a nexus between the present disability and the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d).

Service connection is warranted for a disability which is aggravated by, proximately due to or the result of a service- connected disease or injury.  38 C.F.R. § 3.310.  This is commonly referred to as "secondary" service connection, as the claimed disability has resulted secondary to a service-connected disability.  Any additional impairment of earning capacity resulting from a service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, also warrants compensation.  Allen v. Brown, 7 Vet. App. 439 (1995). When service connection is thus established for a secondary condition, the secondary condition is considered a part of the original condition.  Id.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Following the point at which it is determined that all relevant evidence has been obtained, it is the Board's principal responsibility to assess the credibility, and therefore the probative value of proffered evidence of record as a whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); see Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 2000); Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

In determining whether documents submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 (2000).

The Veteran served on active duty from June 1963 to April 1966.  Service treatment records do not reveal any complaints of, treatment for, or diagnosis of, any cervical spine or lumbar spine disorder or injury during active service.  On separation examination in March 1966, the Veteran's neck and spine were evaluated as normal with no abnormalities noted by the examining physician.  

It is not contended, nor does the evidence show, that the disabilities at issue had their onset in service or were aggravated during service.  Rather, the Veteran claims that his current cervical spine and lumbar spine disabilities warrant service connection on a secondary bases due to his service-connected residuals of a right shoulder dislocation injury during service.  

Service treatment records reveal that the Veteran incurred an anterior dislocation of the right shoulder during service in August 1965.  Service connection for the residuals of the shoulder dislocation with limitation of motion at a 20 percent disability rating was established effective November 2000.  

A VA outpatient treatment record dated June 2002 reveals that the Veteran had complaints of numbness in his neck and pain radiating down the radial aspect of his right arm.  Cervical radicular symptoms were suspected.

In February 2002 a VA Compensation and Pension examination of the Veteran was conducted with respect to the Veteran's claim for an increased disability rating for his service-connected right shoulder disability.  He reported tightness and pain in his right pectoral area with reaching up.  Similar symptoms of right paracervical pain in the area of right trapezius were reported with movement of the right shoulder.  No complaints of pain with movement of the neck (cervical spine) were reported.  Radiology examination revealed the presence of osteophyte formation and degenerative disc disease at several levels of the cervical spine.  The examining physician's diagnosis was that the "paracervical and right pectoralis muscle spasm" were partially related to the Veteran's service-connected right shoulder dislocation with resulting arthritis.  However x-ray evidence revealed incidental degenerative disc disease and degenerative joint disease of the cervical spine which were not causing these symptoms.  

As a result of the above examination report, service connection was established for "paracervical muscle spasm with limitation of motion associated with right shoulder dislocation."  A 10 percent disability rating was assigned under 38 C.F.R. § 4.71a, Diagnostic Code 5290 (2003) for limitation of motion of the cervical spine.  Based on this rating decision, the Veteran is already service-connected for a cervical spine disability.  Subsequently, an increased disability rating of 30 percent was assigned for this disability under 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2004) which contemplates cervical strain.  

VA treatment records dated in 2002 and 2003 reveal that the Veteran has been treated for complaints of neck pain.  A February 2004 treatment record indicated an assessment of cervical spondylosis with local steroid injection being considered for treatment.  This record also notes complaints of low back pain and indicated that degenerative disc disease and degenerative joint disease of the lumbar spine were suspected.  July 2003 VA x-ray examination of the lumbar spine revealed lumbar disc space narrowing (degenerative disc disease), and lumbar degenerative changes (degenerative joint disease or arthritis).

In October 2004, the Veteran filed his current claim for service connection.  He specifically claimed service connection for a cervical spine disability and a lumbar spine disability secondary to his service-connected right shoulder disability.  

VA treatment records from 2004 to the present are clear that the Veteran has diagnoses of spondylosis and degenerative disc disease of the cervical spine and spondylosis and degenerative disc disease of the lumbar spine.  These diagnoses are confirmed by appropriate radiology test results.  Treatment for his complaints of pain and radicular symptoms has included physical therapy and nerve block injections.  In statements, the Veteran has specifically asserted that the disabilities requiring injections for treatment, degenerative disc disease, warrant service connection as being caused by his service-connected right shoulder disability.  

In May 2007, a VA Compensation and Pension examination of the Veteran was conducted.  The examining physician reviewed the claims file and all relevant radiology evidence.  The Veteran reported his history of right shoulder injury during service.  He reported a history of neck pain dating more recently from the 1990s.  After full examination the diagnosis was degenerative joint disease of the cervical spine and lumbar spine.  The physician's medical opinion was that the Veteran developed degenerative changes of the cervical spine and lumbar spine more than 30 years after his right shoulder injury in service and that there was no correlation between the current spine disabilities and that injury.  The medical opinion was that it is not likely that current neck and back arthritis were related to the service-connected shoulder dislocation.  

In May 2009, another VA spine Compensation and Pension examination was conducted by a different physician.  After full examination and review of the record the diagnosis was degenerative disc disease and degenerative arthritis of the cervical spine and degenerative disc disease and degenerative arthritis of the lumbar spine.  The physician indicated that these disabilities were not caused by, and were not aggravated by, the service-connected right shoulder disorder.  In a November 2009 addendum the physician indicated that the service-connected paracervical muscle spasm with limitation motion associated with the right shoulder dislocation did not cause or aggravate the degenerative disc disease of the Veteran's cervical spine or lumbar spine.  The physician further explained that, despite the statement in the February 2002 VA examination report, the Veteran's paracervical muscle spasm was the result of the nonservice-connected cervical degenerative disc disease and degenerative joint disease and not related to the service-connected shoulder injury.  

The Veteran has a current cervical spine disability, spondylosis and degenerative disc disease of the cervical spine with radiculopathy.  There is no evidence that this disability was incurred during service, and no evidence linking it to service.  Except for the Veteran's assertions, there is no evidence linking this disability to any service-connected disability.  Rather, the credible evidence of record is that the Veteran developed cervical spine degenerative disc disease and degenerative joint disease decades after service and such is not caused, or aggravated by, the service-connected status-post right shoulder dislocation with a history of muscle spasm of the right pectoralis, or the service-connected paracervical muscle spasms with limitation of motion of the cervical spine.  The preponderance of the evidence is against the claim for service connection for spondylosis and degenerative disc disease of the cervical spine with radiculopathy; there is no doubt to be resolved; and service connection is not warranted.

The Board is cognizant that service connection and a maximum rating are already in effect for a cervical spine disability based upon limitation of motion.  See 38 C.F.R. § 4.71a , Diagnostic Code 5237 (2009).  There is potential for increased ratings for incapacitating episodes and/or separate compensable ratings for cervical radiculopathy if service connection is granted for disc disease of the cervical spine.  See Note (1) immediately following 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine; Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (2011).  

However, the findings of the most recent two VA examinations, conducted by different physicians, are clear that the Veteran's cervical spine disability is completely unrelated to, and not aggravated by, the service-connected residuals of a right shoulder dislocation.  Moreover, the November 2009 VA medical opinion further indicates that the paracervical muscle spasms with limitation of motion of the cervical spine are unrelated to the service-connected right shoulder disability, and that service connection of that disability in the May 2003 rating decision may have been in error.  

The Veteran has a current lumbar spine disability, spondylosis and degenerative disc disease of the lumbar spine with radiculopathy.  There is no evidence that this disability was incurred during service, and no evidence linking it to service.  Except for the Veteran's assertions, there is no evidence linking this disability to any service-connected disability.  Rather, the credible evidence of record is that the Veteran developed lumbar spine degenerative disc disease and degenerative joint disease decades after service and such is not caused, or aggravated by, the service-connected status-post right shoulder dislocation with a history of muscle spasm of the right pectoralis or the service-connected paracervical muscle spasms with limitation of motion of the cervical spine.  The preponderance of the evidence is against the claim for service connection for a lumbar spine disability, including spondylosis and degenerative disc disease with radiculopathy; there is no doubt to be resolved; and service connection is not warranted.


ORDER

Service connection for spondylosis and degenerative disc disease of the cervical spine with radiculopathy, to include as secondary to a service-connected status-post right shoulder dislocation with a history of muscle spasm of the right pectoralis or as secondary to service-connected paracervical muscle spasms with limitation of motion of the cervical spine, is denied. 

Service connection for lumbar spine disability, including spondylosis and degenerative disc disease with radiculopathy, to include as secondary to status-post right shoulder dislocation with a history of muscle spasm of the right pectoralis or as secondary to service-connected paracervical muscle spasms with limitation of motion of the cervical spine, is denied. 





____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


